IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SAL'S LANDSCAPING & LAWN CARE,           : No. 25 MAL 2017
INC.                                     :
                                         :
                                         : Petition for Allowance of Appeal from
           v.                            : the Order of the Superior Court
                                         :
                                         :
ARVIND DELVADIA                          :
                                         :
                                         :
           v.                            :
                                         :
                                         :
HEARTHSTONE HOMES, INC.                  :
                                         :
                                         :
PETITION OF: ARVIND DELVADIA             :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.